DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,931,050. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a wearable arrhythmia monitoring/treatment device comprising a plurality of sensing electrodes, one or more therapy electrodes, an electrode signal acquisition circuit and a monitoring and detection circuitry configured to analyze signals, change a confidence level in a determined arrhythmia condition based on said analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 44-66 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Volpe et al. (US 2008/0312709).

44. A wearable arrhythmia monitoring and treatment device (e.g., Fig 1) for improving confidence in determined arrhythmias prior to treatment, comprising: a plurality of sensing electrodes (e.g., via the disclosed sensing electrodes 10a-d) configured to be disposed at spaced apart positions about a body of a patient; one or more therapy electrodes (e.g., elements treatment devices 18) configured to be disposed about the body of the patient; an electrode signal acquisition circuit (e.g., via the disclosed microcontroller 22) having a plurality of inputs, each respective input of the plurality of inputs being electrically coupled to a respective sensing electrode of the plurality of sensing electrodes, the electrode signal acquisition circuit being configured to sense a respective signal provided by each of a plurality of different pairings of the plurality of sensing electrodes; and a monitoring and detection circuit (e.g., element 30), electrically coupled to an output of the electrode signal acquisition circuit, the monitoring and detection circuit including at least one processor configured to analyze the respective signals provided by each of the plurality of different pairings of the plurality of sensing electrodes, change a confidence level in a determined arrhythmia condition based on the respective signals provided by the plurality of different pairings of the plurality of sensing electrodes, and initiate a therapy to the patient via the one or more therapy electrodes based on the confidence level {e.g., [0028]-[0031], [0034] & (Figs 1-2)}.

45. The wearable arrhythmia monitoring and treatment device of claim 44, further comprising at least one activity sensor (e.g., via the disclosed accelerometers 21/310 configured to monitor a physical activity of the patient (e.g., [0028]-[0031]).

46.  The wearable arrhythmia monitoring and treatment device of claim 45, wherein the at least one processor is configured to determine whether the physical activity of the patient is strenuous physical activity of the patient [e.g., 0030].

47. The wearable arrhythmia monitoring and treatment device of claim 45, wherein the at least one processor is configured to determine an optimal pairing of the plurality of sensing electrodes based on the physical activity of the patient (e.g., [0030]-[0031]).

48. The wearable arrhythmia monitoring and treatment device of claim 44, wherein the at least one processor is configured to increase the confidence level based on a quality metric of the respective signals provided by the plurality of different pairings of the plurality of sensing electrodes [e.g., 0034].

49. The wearable arrhythmia monitoring and treatment device of claim 48, wherein the quality metric comprises a signal-to-noise ratio of the respective signals provided by the plurality of different pairings of the plurality of sensing electrodes (e.g., [0032]-[0036]) & [0069]-[0070]).

50. The wearable arrhythmia monitoring and treatment device of claim 44, wherein the at least one processor is configured to analyze the respective signal provided by a first pairing of the plurality of different pairings of the plurality of sensing electrodes to determine the arrhythmia condition, and change the confidence level in the determined arrhythmia condition based on a second pairing of the plurality of different pairings of the plurality of sensing electrodes (e.g., [0030]-[0034]).

51. The wearable arrhythmia monitoring and treatment device of claim 50, wherein changing the confidence level in the determined arrhythmia condition comprises increasing the confidence level in the determined arrhythmia condition in response to determining that the arrhythmia condition is still present or is also present on the respective signal provided by the second pairing [e.g., 0034].

52. (New) The wearable arrhythmia monitoring and treatment device of claim 50, wherein changing the confidence level in the determined arrhythmia condition comprises decreasing the confidence level in the determined arrhythmia condition in response to determining that the arrhythmia condition is no longer present or is not also present on the respective signal provided by the second pairing [e.g., 0034].

53. The wearable arrhythmia monitoring and treatment device of 44, further comprising a garment configured to be worn about the body of the patient, wherein the plurality of sensing electrodes are integrated into the garment {e.g., [0028] & (Fig 1)}.

54. The wearable arrhythmia monitoring and treatment device of claim 53, wherein the plurality of sensing electrodes are sewn into the garment [e.g., 0028].

55. The wearable arrhythmia monitoring and treatment device of claim 53, wherein the garment comprises an adjustable belt and adjustable shoulder straps [e.g., 0028].

56. The wearable arrhythmia monitoring and treatment device of claim 44, wherein the one or more therapy electrodes are configured to deliver a defibrillating shock to the body of the patient (e.g., via the disclosed treatment device 18, [0028]).

57. A wearable monitoring device, comprising: at least two ECG channels corresponding to a plurality of pairings of ECG sensing electrodes disposed at different axial positions around a body of a patient and integrated into a garment such as a shirt or vest that is worn on a torso of the patient; a signal acquisition circuit configured to be integrated into the garment, the signal acquisition circuit being configured to be electrically coupled to the ECG sensing electrodes and configured to process ECG signals; and a processor in communication with the signal acquisition circuit, the processor being configured to instruct the signal acquisition circuit to analyze respective signals provided by the at least two ECG channels, determine a presence of an arrhythmia condition based on the respective signals from one or more of the at least two ECG channels, assess a confidence level in the determined arrhythmia condition based on the respective signals from two or more of the at least two ECG channels, by increasing the confidence level in the determined arrhythmia condition in response to determining that the arrhythmia condition 1s still present or is also present on an ECG channel additional to the one or more of the at least two ECG channels, or decreasing the confidence level in the determined arrhythmia condition in response to determining that the arrhythmia condition 1s not present or is no longer present on an ECG channels additional to the one or more of the at least two ECG channels, and execute one or more instructions that result in defibrillation being applied to the body of the patient in response to the confidence level being above a certain threshold {e.g., [0028]-[0031], [0034], [0070]-[0073] & (Figs 1-2)}.

58. The wearable monitoring device of claim 57, further comprising at least one activity sensor configured to monitor a physical activity of the patient (e.g., via the disclosed accelerometers 21/310 configured to monitor a physical activity of the patient (e.g., [0028]-[0031]).

59. The wearable monitoring device of claim 58, wherein the processor is configured to determine whether the physical activity of the patient is strenuous physical activity of the patient [e.g., 0030].

60.  The wearable monitoring device of claim 58, wherein the processor is configured to determine an optimal ECG channel of the at least two ECG channels based on the physical activity of the patient (e.g., [0030]-[0031]).

61. The wearable monitoring device of claim 57, wherein the processor is configured to increase the confidence level based on a quality metric of one or more of the at least two ECG channels [e.g., 0034].

62. The wearable monitoring device of claim 61, wherein the quality metric comprises a signal-to-noise ratio of one or more of the at least two ECG channels (e.g., [0032]-[0036]) & [0069]-[0070]).

63. The wearable monitoring device of claim 61, wherein the processor is configured to determine the presence of the arrhythmia condition based on the respective signal from a first ECG channel, and assess the confidence level in the determined arrhythmia condition based on the respective signals from the first ECG channel and a second ECG channel [e.g., 0034].

64. The wearable monitoring device of claim 57, wherein the ECG sensing electrodes are sewn into the garment [e.g., 0028].

65.  The wearable monitoring device of claim 57, wherein the garment comprises an adjustable belt and adjustable shoulder straps [e.g., 0028].

66. The wearable monitoring device of claim 57, further comprising one or more therapy electrodes configured to deliver a defibrillating shock to the body of the patient [e.g., 0028]. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792